The question presented in this case is, whether a marriage where one of the parties is under the statutory age, eighteen for the male and sixteen for the female, as provided in 11181 GC., is void or voidable only.
Welcome Eugene Edson, a young man in his twenties, was killed on the Hocking Valley Railroad at Walbridge, Ohio, on June 18, 1921. then being in the employ of the railroad company. The defendant in error, Mae F. Edson, claiming to be his wife, applied for letters of administration from the Seneca Probate Court which were granted to her soon thereafter. Flora L. Edson, the mother of the young man who was killed, and May Snyder, his sister, filed motions in the Probate Court for a vacation of the order appointing Mae as ad-ministratrix, for the reasons, first, that at the time of the death of the said Edson he was not a resident of Seneca County, but was a resident of Lucas County, that he never had been a resident of Seneca County, and that his property was located in Toledo; and, second, that the said Mae Edson was not the wife of the decedent, and consequently was not his widow or next of kin.
The evidence showed that Mae had been married when she was fifteen years six months old to a man named Joseph Lydon, and had never been divorced from him, nor had any decree of annulment been entered. Joseph Lydon is still living. When confronted with that proof, she claimed that her marriage to Joseph Lydon was void because of the fact that she was under the statutory age, and that consequently her marriage with Edson was valid, and she was his widow and next of kin, and thus was entitled to be appointed adminis-tratrix of his estate.
The Probate Court held against Mae but the Common Pleas reversed the probate, and the appeals affirmed the common pleas.